DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 24, 2020 has been entered. Claims 1-4, and 6-10 are pending in the application. Claim 5 has been canceled. Claims 1 and 2 have been amended. Claims 9 and 10 are new. The rest were previously presented.  
Applicant's arguments in the Remarks, dated November 24, 2020, on page 8, under the heading “Claim Rejections under 35 U.S.C. §112(a),” has been fully considered. The rejection made on the non-final Detailed Action dated June 26, 2020 resulted from claim 1 referring to determining the probability of a collision without using the history of positions of the object detected by the detection device.” Amended claim 1 essentially still contains this limitation. The wording of amended claim 1 is now in part a “determination unit determines the probability of collision without using the history of positions of the object detected by the detection device.” As the applicant has pointed out in the Remarks and during the interview on September 10, 2020, paragraphs 0042-0048 of the specification teach that S23 asks whether an amount of position history is satisfied, and specifically, as seen in paragraph 0043, whether the amount of the history data of positions of the detected object is less than the amount of data required (used) for the determinations of the conditions based on position history (S20 to S22).” If the answer is Yes out of S23, a pedestrian speed is calculated. As detailed in paragraph s of the object” but only one position. The absence of the object in the previous control cycle is not a position of the object because it is not known if there is an object there or not, let alone the position of the object. Therefore, technically speaking, the aspect of claim 1 that recites “without using the history of positions” complies with the written description requirement. 
Is there written description to support the phrase in claim 1 that a “determination unit determines the probability of collision without using the history of positions of the object detected by the detection device”? In other words, answers to Fig. 2, S23-S27 can be made without the history of positions, but can a probability of collision be made based on just one position? Paragraph 0037 and Fig. 2, S21, teach determining with “two positions” (which this examiner interprets as the positions of the vehicle and the pedestrian, i.e. their trajectories), “the collision probability (collision rate).” This collision rate is determined by “adding up points (scores) set in advance for the above-
It is not till S28 that a “probability” is determined that could involve a process that received a Yes out of S27. Paragraph 0052, with reference to Fig. 6 and 7, teaches that the “collision probability” is essentially a collision width. Yet this section as well as paragraphs 0057 and 0065 show that a “determination unit determines the probability of collision without using the history of positions of the object detected by the detection device” does have written description. Even when reaching S28 by way of S23-S27, i.e. by way of detecting a rapidly emerging object, Fig. 2 and paragraph 0060 still show that a “relative velocity” still must be calculated. Perhaps this relative velocity in the case of a rapidly emerging object with only one history point is determined from the distance beyond the object by which the pedestrian is partially hidden and the object itself and the time difference between control cycles. Since the claim limitation as amended has been found to have written description, the rejection is withdrawn. 
Note that understanding that at least one position is necessary appears to be the only way to reconcile paragraphs 0013 and 0010. Paragraph 0013 states that, in the case of a rapidly emerging pedestrian, the “probability of a collision is determined using a smaller amount of position history than before the change in condition.” Yet paragraph 0010 states that, in the same case, “the need to use the history of positions of the object s” is not needed, but at least one position is needed, as well as, apparently, the absence of that position in a previous control cycle. Otherwise, how could a velocity of the pedestrian be calculated and a collision overlap be determined?  
On another subject, Applicant's arguments in the Remarks, on page 9-12, under the heading “Claim Rejections under 35 U.S.C. §112(b),” has been fully considered. The rejection made on the non-final Detailed Action dated June 26, 2020 resulted from claim 1 and 2 using the relative word “rapidly.” However, that word has been removed from the claims. Therefore, the rejection is withdrawn. 
Applicant's arguments in the Remarks, on page 8, under the heading “Claim Rejections under 35 U.S.C. §103” has been fully considered but they are not persuasive. The applicant argues on page 9-10 of the Remarks that “the Office concedes that the Office does not disclose ‘a condition changing unit’ or a ‘condition changing process’ and instead alleges that Miyamoto (JP2008247111A) discloses the features. Office Action, p. 6.” The examiner did not claim that “the Office” disclosed anything. The applicant may have meant to say that the Office conceded that Miyamoto does not disclose…. Yet, nothing on page 6 of the Detailed Action dated June 26, 2020 indicates any disclosing. Also, the examiner cannot find the typographical error alleged on page 10, line 2 of the Remarks. It seems that what the applicant was referring to was the rejection to claim 2 on the non-final Detailed Action dated June 26, 2020. That is where the examiner argued that Miyamoto teaches “a condition changing unit that executes, in response to determining that the object detected by the detection device is Remarks that “Miyamoto does not execute ‘a condition changing process’ that ‘reduces the amount of history data’.” First, the claim does not say that the condition changing process reduces an amount of history data, but that the condition changing process is “for reducing an amount of history data.” This “for” is a motivation for doing something, it is a not something that a system or method does and is therefore not patentable in itself. A particular chemical coating, for example, could be “for” preventing rust, while a previously patented identical coating could be “for” providing a slippery surface. What the coating is “for” in this example is irrelevant. It is the compound itself that matters. The subparagraph at issue reads: 
a condition changing unit that executes, in response to determining that the object detected by the detection device is a pedestrian or bicycle emerging rapidly from behind a stationary object, a condition changing process for reducing an amount of history data used for the determination by the determination unit
Could just as well have read:
a condition changing unit that executes, in response to determining that the object detected by the detection device is a pedestrian or bicycle emerging rapidly from behind a stationary object, a condition changing process 
Another way to interpret the subparagraph at issue, which may be the way the applicant is interpreting it, would be to interpret as: a condition changing unit that executes, in response to determining that the object detected by the detection device is a pedestrian that permits less history data being used for the determination by the determination unit compared to the amount of history data used when it is determined that the pedestrian or bicycle is not emerging rapidly from behind a stationary object. Here the reduction in history data is properly contrasted with another case, which explains what the reduction is in comparison to. 
	The examiner believes that both Shimizu and Miyamoto teach this. Shimizu teaches this in paragraph 0228. As explained in the previous Office Action, Shimizu teaches identifying blind-spot regions that may mask a movable object that might jump out and collide with a vehicle (see Shimizu, paragraph 0215). Therefore, Shimizu teaches hypothesizing that there actually is a hidden movable object and plans accordingly. Then in paragraph 0227-0228, Shimizu teaches a system that actually detects objects combing out from behind the blind-spot region and providing a warning. See Fig. 26. Since hypothetical data is used, and potentially only 1 actual piece of data of the actual movable object, history data is reduced as compared to the method of Fig. 11. Furthermore, Shimizu changes the condition to effect this change.
	Miyamoto also teaches a condition changing unit that executes, in response to determining that the object detected by the detection device is a pedestrian or bicycle emerging rapidly from behind a stationary object, a condition changing process. Miyamoto teaches on page 3 of the English translation, the second full paragraph, that a “pedestrian is tracked.” The top of page 4 states that “if the collision can be avoided” various steps will be taken, but “if the collision is unavoidable” and “if there is no time before the collision, such as a sudden jump in a situation where a pedestrian has not Detailed Action. But executing a condition changing process is definitely taught. 
The applicant also argues that “Miyamoto is silent in regards [to] determining a ‘probability of collision’.” The examiner respectfully disagrees. Miyamoto teaches at the bottom of page 3 and top of page 4 determining in step S3 “if the collision is unavoidable…” This is determining a probability of collision; indeed, a high one. If the collision is unavoidable, the process proceeds to S4. If the collision can be avoided, “the process is exited,” but if it cannot be avoided, the process proceeds to S4. 
However, Shimizu teaches determining a probability of collision even more clearly. See Fig. 23 and Fig. 26, Step 125, and step 140. See also paragraph 0126 for using actual moving object data to determine a collision probability. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (U.S. Pat. Pub. No. 2013/0223686 A1).

Regarding claim 1, Shimzu teaches:
A collision mitigation control device that is applied to a vehicle (see Fig. 1, item 10 and paragraph 0073 ) including a detection device that detects a position of an object located ahead of the vehicle (see Fig. 1, item 30, and paragraph 0073) and a collision mitigation device that executes collision mitigation operation for the vehicle and the object (see Fig. 1, item 24 and paragraph 0073), the collision mitigation control device being configured to control the collision mitigation operation of the collision mitigation device (see paragraph 0073 for the warning device 24 issuing a warning) the collision mitigation control device comprising: 
a determination unit that determines a probability of a collision between the vehicle and the object on the basis of the position of the object detected by the detection device and a history of positions of the object (see Shimizu, Fig. 11, step 140 and paragraph 0126 for determining if there is a moving object, which is a pedestrian, “having a collision probability…of a threshold value or greater.” See paragraphs 0120-0123 for determining this collision probability on the basis of the history of the positions of the object.); 
an execution unit that causes the collision mitigation device to execute the collision mitigation operation in response to the determination unit determining that the probability of a collision is higher than a predetermined value (see Shimizu, Fig. 11, step 142 and paragraphs 0126  for issuing a warning to a driver. This is done in response to the determining of a high probability of collision in Step 140. Note that the specification states that a collision mitigation operation includes an alarm device.); and
a condition changing unit that executes, in response to determining that the object detected by the detection device is a pedestrian or a bicycle jumping out from behind a stationary object, a condition changing process for making a change such that the determination unit determines the probability of collision without using the history of positions of the object detected by the detection device (for examination purposes, this claim limitation will be interpreted to mean that, first a pedestrian or a bicycle is detected as jumping out from behind a stationary object, then, at least partly in response, the condition changing process is executed, in which the probability of collision is determined “without using the history of positions of the object detected by the detection device.” This last part about “without using the history of positions of the object”  is supported by Fig. 2, S28 in which the “collision probability” is found. Note that it can be found no matter how S28 is reached, either through a Yes out of S22 or a Yes out of S27. If S28 is reached due to a Yes out of S27, the collision probability is determined “without using the history of positions of the object,” but is determined by using the history of a position of the object. With all that in mind, see Shimizu, Fig. 25, for a system that determines if an object is moving from behind a blind spot. As taught in paragraphs 0212, this “blind-spot region [is] formed by a stationary object.” As taught in paragraphs 0216, when such a blind spot exists, the system hypothesizes what might happen if a pedestrian were to “jump out” in front of the vehicle. To do this the system sets a velocity to a hypothetical pedestrian. History positions of the object are therefore not used. See paragraphs 0227 for setting a collision probability based on the hypothetical movable object. Then, as taught in paragraphs 0228, there are cases when the hypothetical pedestrian is identified as a real pedestrian. See paragraph 0228 for identifying the hypothetical movable object as an actual object and determining the probability of collision using that scant amount of history data. The description in this paragraph is at least as good as the description found in the specification of the instant application. At least one sighting of the rapidly emerging object is required in Shimizu as it is in the instant application, but it is still that case that the probability of collision without using the history of positions of the object, plural.), wherein 
the condition changing unit executes the condition changing process on condition that an amount of history data of positions of the object detected by the detection device is less than an amount of history data used for the determination by the determination unit (for examination purposes, this claim limitation will be interpreted as Fig. 2, S23. The function of this block is to essentially say: If an object has not been recognized and tracked over time, as in S11-S20, but if the object at least suddenly appears and therefore has a position, as in S23, then continue the process, i.e. leave open the potential of going to bubble 2 and potentially taking accident avoidance maneuvers. If there is at least a position point for an object than the history amount condition is satisfied in S23. The history amount is less than in S11-S20, but it is still a relevant object that must be further considered. Does Shimizu teach this? Does Shimizu teach executing the condition changing process at least on condition that an amount of history data of positions of the object detected by the detection device is less than an amount of history data used for the determination by the determination unit? Yes.  Shimizu teaches at least two possibilities. One in which an actual moving object is tracked over time and another in which an object suddenly jumps out from behind a blind spot. Shimizu teaches that both of these processes can be part of the same embodiment, much as the instant application. A moving object can be tracked and a warning issued if a collision probability is high, but, if an object suddenly jumps out, a warning can also be issued. See Fig. 9 and paragraph 0208 for this. In Shimizu, when an object suddenly jumps out, it is detected by sensors, and immediately, a probability of collision is determined and a warning issued. See paragraph 0228 for this, as well as 0215-0217. This changes the condition of the process contingent on there being less history than in the alternative case of tracking an object for a while, but still at least one position. Only one position data point is required to determine that an object has suddenly jumped out. This is at least as clearly taught in Shimizu as it is in the instant application. In contrast to a suddenly emerging object, see paragraphs 0123 and Fig. 7 for there being lots of data points. It is upon this history data that, according to Fig. 11, step 140, the dangerousness is computed, in a case in which the object doesn’t suddenly appear but has been tracked for a while. ) 

Regarding claim 2, Shimzu teaches:
A collision mitigation control device that is applied to a vehicle (see Fig. 1, item 10 and paragraph 0073) including a detection device that detects a position of an object located ahead of the vehicle (see Fig. 1, item 30, and paragraph 0073) and a collision mitigation device that executes collision mitigation operation for the vehicle and the object (see Fig. 1, item 24 and paragraph 0073), the collision mitigation control device being configured to control the collision mitigation operation of the collision mitigation device (see paragraph 0073 for the warning device 24 issuing a warning) the collision mitigation control device comprising: 
a determination unit that determines a probability of a collision between the vehicle and the object on the basis of the position of the object detected by the see Shimizu, Fig. 11, step 140 and paragraph 0126 for determining if there is a moving object, which is a pedestrian, “having a collision probability…of a threshold value or greater.” See paragraphs 0120-0123 for determining this collision probability on the basis of the history of the positions of the object.); 
an execution unit that causes the collision mitigation device to execute the collision mitigation operation in response to the determination unit determining that the probability of a collision is higher than a predetermined value (see Shimizu, Fig. 11, step 142 and paragraphs 0126  for issuing a warning to a driver. This is done in response to the determining of a high probability of collision in Step 140. Note that the specification states that a collision mitigation operation includes an alarm device.); and
a condition changing unit that executes, in response to determining that the object detected by the detection device is a pedestrian or a bicycle from behind a stationary object, a condition changing process for reducing an amount of history data used for the determination by the determination unit (see Shimizu, Fig. 25, for a system that determines if an object is moving from behind a blind spot. As taught in paragraphs 0212, this “blind-spot region [is] formed by a stationary object.” As taught in paragraphs 0216, when such a blind spot exists, the system hypothesizes what might happen if a pedestrian were to “jump out” in front of the vehicle. To do this the system sets a velocity to a hypothetical pedestrian. History positions of the object are therefore not used. See paragraphs 0227 for setting a collision probability based on the hypothetical movable object. Then, as taught in paragraphs 0228, there are cases when the hypothetical pedestrian is identified as a real pedestrian. See paragraph 0228 for identifying the hypothetical movable object as an actual object and determining the probability of collision using that scant amount of history data as compared to the alternative case in which an object has been tracked for a while. The description in this paragraph 0228 as good as the description found in the specification of the instant application. When a rapidly moving object is detected, a condition changing process is executed that can lead to accident avoidance activity taking place. Detecting a rapidly moving object uses less history data then the alternative case in which the object is tracked for a while. For that case see Fig. 7 in which lots of history data is collected over time.), wherein
the condition changing process executes the condition changing process on condition that an amount of history data of positions of the object detected by the detection device is less than the amount of history data used for the determination by the determination unit (Shimizu teaches at least two possibilities. One in which an actual moving object is tracked over time and another in which an object suddenly jumps out from behind a blind spot. Shimizu teaches that both of these processes can be part of the same embodiment, much as the instant application. A moving object can be tracked and a warning issued if a collision probability is high, but, if an object suddenly jumps out, a warning can also be issued. See Fig. 9 and paragraph 0208 for this. In Shimizu, when an object suddenly jumps out, it is detected by sensors, and immediately, a probability of collision is determined and a warning issued. See paragraph 0228 for this, as well as 0215-0217. This changes the condition of the process contingent on there being less history than in the alternative case of tracking an object for a while, but still at least one position. Only one position data point is required to determine that an object has suddenly jumped out. This is at least as clearly taught in Shimizu as it is in the instant application. In contrast to a suddenly emerging object, see paragraphs 0123 and Fig. 7 for there being lots of data points. It is upon this history data that, according to Fig. 11, step 140, the dangerousness is computed, in a case in which the object doesn’t suddenly appear but has been tracked for a while. )

Regarding claim 7, Shimizu teaches the collision mitigation control device according to claim 1.
Shimizu further teaches:
A collision mitigation control device wherein 
the condition changing unit executes the condition changing process on condition that the object detected by the detection device is at least partially hidden behind the stationary object or that the object detected by the detection device appears from behind the stationary object (see Shimizu, Fig. 25, for a system that determines if an object is moving from behind a blind spot. As taught in paragraphs 0212, this “blind-spot region [is] formed by a stationary object.” As taught in paragraphs 0216 and 0028, when a pedestrian jumps out in front of a vehicle, the system undergoes a condition changing process from monitoring the surroundings to alerting the driver.)

Regarding claim 8, Shimizu teaches the collision mitigation control device according to claim 1.
Shimizu further teaches:
A collision mitigation control device wherein 
the condition changing unit finishes the condition changing process once an amount of history data of positions of the object detected by the detection device becomes equal to or greater than an amount of history data of positions of the object used for the determination by the determination unit (see Shimizu, Fig. 11. When a dangerousness threshold is exceeded, a condition changing process occurs that that warns the driver. The process is finished when after the warning is delivered. This finishing of the process occurs once an amount of history data points is acquired that allow the detection device to determine that there is a danger. Therefore this claim limitation is met.)

Regarding claim 9, Shimizu teaches: 
A computer-implemented method for controlling a collision mitigation operation of a vehicle equipped with a collision mitigation device that executes collision mitigation operation for the vehicle and an object and a detection device that detects a position of the object, the computer-implemented method (see Fig. 1 and paragraph 0022 for a computer 22 that performs the methods in Shimizu
determining a probability of collision between the vehicle and the object on the basis of the position of the object detected by the detection device and a history of positions of the object (see Shimizu, Fig. 11, step 140 and paragraph 0126 for determining if there is a moving object, which is a pedestrian, “having a collision probability…of a threshold value or greater.” See paragraphs 0120-0123 for determining this collision probability on the basis of the history of the positions of the object.); 
causing the collision mitigation device to execute the collision mitigation operation in response to determining that the probability of collision is higher than a predetermined value (see Shimizu, Fig. 11, step 142 and paragraphs 0126  for issuing a warning to a driver. This is done in response to the determining of a high probability of collision in Step 140. Note that the specification states that a collision mitigation operation includes an alarm device.); and 
executing, in response to determining that the object detected by the detection device is a pedestrian or bicycle jumping out from behind a stationary object, a condition changing process for making a change such that the probability of collision is determined without using the history of positions of the object detected by the detection devicePage 4 of 13Responsive to Office Action mailed June 26, 2020 (see Shimizu, Fig. 25, for a system that determines if an object is moving from behind a blind spot. As taught in paragraphs 0212, this “blind-spot region [is] formed by a stationary object.” As taught in paragraphs 0216, when such a blind spot exists, the system hypothesizes what might happen if a pedestrian were to “jump out” in front of the vehicle. To do this the system sets a velocity to a hypothetical pedestrian. History positions of the object are therefore not used. See paragraphs 0227 for setting a collision probability based on the hypothetical movable object. Then, as taught in paragraphs 0228, there are cases when the hypothetical pedestrian is identified as a real pedestrian. See paragraph 0228 for identifying the hypothetical movable object as an actual object and determining the probability of collision using that scant amount of history data. The description in this paragraph is at least as good as the description found in the specification of the instant application. At least one sighting of the rapidly emerging object is required in Shimizu as it is in the instant application, but it is still that case that the probability of collision without using the history of positions of the object, plural.), wherein 
the condition changing process is executed on condition that an amount of history data of positions of the object detected is less than an amount of history data used for determining the probability of collision (Shimizu teaches at least two possibilities. One in which an actual moving object is tracked over time and another in which an object suddenly jumps out from behind a blind spot. Shimizu teaches that both of these processes can be part of the same embodiment, much as the instant application. A moving object can be tracked and a warning issued if a collision probability is high, but, if an object suddenly jumps out, a warning can also be issued. See Fig. 9 and paragraph 0208 for this. In Shimizu, when an object suddenly jumps out, it is detected by sensors, and immediately, a probability of collision is determined and a warning issued. See paragraph 0228 for this, as well as 0215-0217. This changes the condition of the process contingent on there being less history than in the alternative case of tracking an object for a while, but still at least one position. Only one position data point is required to determine that an object has suddenly jumped out. This is at least as clearly taught in Shimizu as it is in the instant application. In contrast to a suddenly emerging object, see paragraphs 0123 and Fig. 7 for there being lots of data points. It is upon this history data that, according to Fig. 11, step 140, the dangerousness is computed, in a case in which the object doesn’t suddenly appear but has been tracked for a while. ).  
Regarding claim 10, Shimizu teaches: 
A computer-implemented method for controlling a collision mitigation operation of a vehicle equipped with a collision mitigation device that executes collision mitigation operation for the vehicle and an object and a detection device that detects a position of the object, the computer-implemented method (see Fig. 1 and paragraph 0022 for a computer 22 that performs the methods in Shimizu)  comprising: 
determining a probability of collision between the vehicle and the object on the basis of the position of the object detected by the detection device and a history of positions of the object (see Shimizu, Fig. 11, step 140 and paragraph 0126 for determining if there is a moving object, which is a pedestrian, “having a collision probability…of a threshold value or greater.” See paragraphs 0120-0123 for determining this collision probability on the basis of the history of the positions of the object.); 
causing the collision mitigation device to execute the collision mitigation operation in response to determining that the probability of collision is higher than a predetermined value (see Shimizu, Fig. 11, step 142 and paragraphs 0126  for issuing a warning to a driver. This is done in response to the determining of a high probability of collision in Step 140. Note that the specification states that a collision mitigation operation includes an alarm device.); and 
executing, in response to determining that the object detected by the detection device is a pedestrian or bicycle jumping out from behind a stationary object, a condition changing process for reducing an amount of history data used for determining the probability of collision (see Shimizu, Fig. 25, for a system that determines if an object is moving from behind a blind spot. As taught in paragraphs 0212, this “blind-spot region [is] formed by a stationary object.” As taught in paragraphs 0216, when such a blind spot exists, the system hypothesizes what might happen if a pedestrian were to “jump out” in front of the vehicle. To do this the system sets a velocity to a hypothetical pedestrian. History positions of the object are therefore not used. See paragraphs 0227 for setting a collision probability based on the hypothetical movable object. Then, as taught in paragraphs 0228, there are cases when the hypothetical pedestrian is identified as a real pedestrian. See paragraph 0228 for identifying the hypothetical movable object as an actual object and determining the probability of collision using that scant amount of history data as compared to the alternative case in which an object has been tracked for a while. The description in this paragraph 0228 as good as the description found in the specification of the instant application. When a rapidly moving object is detected, a condition changing process is executed that can lead to accident avoidance activity taking place. Detecting a rapidly moving object uses less history data then the alternative case in which the object is tracked for a while. For that case see Fig. 7 in which lots of history data is collected over time.), wherein 
the condition changing process is executed on condition that an amount of history data of positions of the object detected by the detection device is less than an amount of history data used for determining the probability of collision (Shimizu teaches at least two possibilities. One in which an actual moving object is tracked over time and another in which an object suddenly jumps out from behind a blind spot. Shimizu teaches that both of these processes can be part of the same embodiment, much as the instant application. A moving object can be tracked and a warning issued if a collision probability is high, but, if an object suddenly jumps out, a warning can also be issued. See Fig. 9 and paragraph 0208 for this. In Shimizu, when an object suddenly jumps out, it is detected by sensors, and immediately, a probability of collision is determined and a warning issued. See paragraph 0228 for this, as well as 0215-0217. This changes the condition of the process contingent on there being less history than in the alternative case of tracking an object for a while, but still at least one position. Only one position data point is required to determine that an object has suddenly jumped out. This is at least as clearly taught in Shimizu as it is in the instant application. In contrast to a suddenly emerging object, see paragraphs 0123 and Fig. 7 for there being lots of data points. It is upon this history data that, according to Fig. 11, step 140, the dangerousness is computed, in a case in which the object doesn’t suddenly appear but has been tracked for a while. ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kano et al. (JP2009196464A).

Regarding claim 3, Shimizu teaches the collision mitigation control device according to claim 1.
Yet Shimizu does not appear to explicitly further teach everything else in claim 3. 

A collision mitigation control device wherein
the condition changing unit executes the condition changing process on condition that a speed of the vehicle is higher than a predetermined speed (see the middle of page 6 for a teaching that “when the vehicle 100 is  traveling at a relatively low speed, even if the vehicle 100 collides with the pedestrian, the injury caused to the pedestrian is slight” therefore the lifting of the hood or other collision mitigation actions is not carried out. However, when the speed is above a threshold, collision mitigation actions are taken.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shimizu, to add the additional features of a collision mitigation device that only activates when a speed threshold is exceeded, as taught by Kano. The motivation for doing so would be to “protect a pedestrian reliably at the time of collision, as taught by Kano (see top of page 3). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kageyama (U.S. Pat. Pub. No. US 2011/0106382 A1).

Regarding claim 4, Shimizu teaches the collision mitigation control device according to claim 1.
Yet Shimizu does not appear to explicitly further teach:
A collision mitigation control device wherein
the condition changing unit executes the condition changing process on condition that the vehicle is traveling in a straight line.  
However, Kageyama teaches:
A driver assist control device wherein
the condition changing unit executes the condition changing process on condition that the vehicle is traveling in a straight line (see Fig. 3, step S16 and paragraphs 0039-0040 for a system that measures the driver steering angle and cancels the “straight-line determination” and therefore the driving assist function).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shimizu to add the additional features of only executing the assist system when the driver is not turning, as taught by Kageyama. The motivation for doing so would be to determine if the driver is already making a maneuver, and if so, not to compromise that maneuver. Such systems that recognize a driver input and cancel an assist system in response are well known in the art. For example, known prior art teaches autonomous driving programs that exit the assist program when a driver moves the wheel. In this case, Kageyama specifically teaches such a driving assist program that only works when the vehicle is traveling substantially straight. When the driver turns the system cancels the assist.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Ebina et al. (U.S. Pat. Pub. No. US 2018/0281818 A1).


Yet Shimizu does not appear to explicitly further teach
A collision mitigation control device wherein 
the condition changing unit executes the condition changing process on condition that a speed of the object detected by the detection device in a vehicle traveling direction is lower than a predetermined speed.  
Yet Ebina teaches
A collision mitigation control device wherein 
the condition changing unit executes the condition changing process on condition that a speed of the object detected by the detection device in a vehicle traveling direction is lower than a predetermined speed (see Ebina, paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shimizu, to add the additional features of ensuring that the object is lower than a predetermined speed, as taught by Ebina. The motivation for doing so would be to determine when to take evasive action, as recognized by Ebina (see paragraph 0056.). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665